Opinion by
Smith, J.,
The affidavit of defense does not deny or otherwise meet the cause of action set out in the declaration. The suit is on a written contract of indemnity and the plaintiffs aver payment, under legal process, of the obligation covered by the contract. All of which is not denied. The defense offered is to the-effect that the execution against the plaintiff was issued without authority or notice to Mann, the indemnitor, and is in conflict with an agreement previously made. It is not averred that the plaintiff here was a party to that agreement or knew of its existence when he paid the money on the execution. Even the terms or substance of the agreement are not given. The affidavit is obviously insufficient on its face and calls for no discussion. Its deficiencies cannot be supplied by the “history of the case” or the argument of counsel. The pleadings afford no ground for the contention that the judgment exceeds the terms of the indemnity.
• The judgment is affirmed.